El Juez Asociado Señor Kolthoef Caraballo
emitió la opinión del Tribunal.
Nos corresponde determinar la forma en que un man-dante puede autorizar a un mandatario para realizar actos de enajenación en su representación sobre los bienes inmue-bles de la Sociedad Legal de Bienes Gananciales a la que pertenece.
Resolvemos que un mandato para enajenar un bien in-mueble de la Sociedad Legal de Bienes Gananciales debe constar por escrito mediante escritura pública, y debe ser “expreso”, lo que implica disponer en términos específicos que se delega al mandatario la facultad de realizar algún acto de enajenación concretamente sobre el bien inmueble ganancial. De esta forma reiteramos que la concesión de un poder cuyo lenguaje autoriza la enajenación de “bienes in-muebles del mandante” no incluye autorización para enaje-nar los bienes inmuebles de la Sociedad Legal de Bienes Gananciales a la que este pertenece.
HH
El 17 de mayo de 1961 don Nicholás John Connor Fit-zsimons (don Nicholás) y doña Irma Judith Cerezo Muñoz (doña Irma) contrajeron matrimonio bajo el régimen de So-ciedad Legal de Bienes Gananciales. Durante su matrimo-nio adquirieron una residencia localizada en la Calle 1 de la Urbanización Marbella en Aguadilla.
El 11 de junio de 1998, don Nicholás otorgó la Escritura de “Poder General” número ochenta y cuatro (84), firmada en Aguadilla, Puerto Rico, en la cual instituyó a su hija, la Sra. Lillian Marie Connor Cerezo (Lillian), como su “man-*162dataria o Apoderada General”. En lo pertinente, el poder disponía lo siguiente:
PRIMERO: Que el compareciente, o sea, don Nicholás John Connor Fitzsimons, por la presente designa e instituye como su mandataria o Apoderada General a su hija doña Lillian Marie Connor Cerezo [...] y le confiere poder general para que en su nombre y representación, en relación a todos sus bienes muebles o inmuebles, y derechos reales o personales cuando fuere aplicable, realice las siguientes facultades:
A) Vender, ceder, segregar, agrupar, traspasar, hipotecar [...] los bienes o derechos antes indicados.
[[Image here]]
D) [...] dar garantías de cualquier clase mediante prenda, hi-poteca, fianza o personales de conformidad con las facultades antes indicadas.
E) [...] otorgar escrituras de cualquier clase, expedir recibos, tomar dinero a préstamo, dar dinero a préstamo, con o sin garantía de cualquier clase.
[[Image here]]
G) Otorgar y suscribir toda clase de documentos, públicos o privados necesarios o convenientes en relación con el ejercicio de todas las facultades aquí conferidas. [...] (Enfasis suplido).(1)
Posteriormente, el 19 de junio de 2000, doña Irma y Lillian (en representación de don Nicholás) otorgaron una Escritura de Constitución de Hipoteca sobre la residencia ganancial localizada en la Calle 1 de la Urbanización Mar-bella en Aguadilla. La hipoteca se constituyó a favor de Scotiabank de Puerto Rico (Scotiabank) en garantía de una obligación contraída por TCG The Cornerstone Group, Inc. (TCG), cuya presidenta era Lillian. En la escritura de hi-poteca se hizo constar que en esa misma fecha doña Irma y Lillian (en representación de don Nicholás) firmaron un pagaré hipotecario a favor de Scotiabank por la cantidad de $89,000. De la escritura de hipoteca surge que a dicho acto comparecieron:
DE LA PRIMERA PARTE: DON NICHOLÁS [...] representado *163en este acto por DOÑA LILLIAN [...], según PODER GENERAL número ochenta y cuatro (84), otorgado en Aguadilla, Puerto Rico el once (11) de junio de mil novecientos noventa y ocho (1998) y DOÑA IRMA CEREZO MUÑOZ [...] casada con el compareciente, Don Nicholás John Fitzsimons, propietaria y vecina de Aguadilla [...] Comparece de esta misma parte TCG The Co[r]nerstone Group, Inc. [...] La comparecencia de TCG The Co[r]nerstone Group, Inc. es a los efectos de estable-cer que el dinero de esta hipoteca será utilizado para propósi-tos de dicha corporación.
[[Image here]]
LA SEGUNDA PARTE: SCOTIABANK DE PUERTO RICO [...] (Énfasis suplido).(2)
Posterior a dicho otorgamiento, Lillian, el Sr. Manuel Martínez González (esposo de Lillian) y la corporación TCG realizaron otros acuerdos de préstamo y líneas de cré-dito con Scotiabank y dejaron como garantía el pagaré hi-potecario en controversia. En el último de los acuerdos, Scotiabank realizó una reestructuración de la deuda.
Debido a un alegado incumplimiento contractual, el 8 de julio de 2014 Scotiabank presentó una demanda en cobro de dinero y ejecución de hipoteca en contra de la corpora-ción TCG, Lillian, el esposo de Lillian, doña Irma, don Ni-cholás y las Sociedades Legales de Bienes Gananciales compuestas por estos.(3) La reclamación en contra de don Nicholás, doña Irma y la Sociedad Legal de Bienes Ganan-ciales compuesta por ambos fue por estos ser dueños del inmueble dado en garantía.
Cabe señalar que don Nicholás había fallecido antes de la demanda, por lo que sus herederos le sustituyeron. Luego de contestar la demanda, el 15 de junio de 2015, los otros hijos de don Nicholás (Nicholás, María, James, Robert, Irma y Cristina Connor Cerezo) y su viuda doña Irma (en conjunto, peticionarios) presentaron una solicitud de sentencia sumaria. Ala petición anejaron varios documen-tos, entre estos: el poder otorgado por don Nicholás a Li-*164Ilian, la escritura de hipoteca sobre el inmueble ganancial, el pagaré hipotecario y los acuerdos firmados por Scotia-bank, Lillian, su esposo y la corporación TCG.(4)
En síntesis, los argumentos de los peticionarios fueron los siguientes: (1) del poder otorgado por Nicholás se des-prende que este solo confirió a Lillian la facultad para re-presentarlo en cuanto a sus bienes privativos y, por tal ra-zón, Lillian no estaba autorizada para hipotecar el inmueble perteneciente a la Sociedad Legal de Bienes Gananciales compuesta por don Nicholás y doña Irma; con-secuentemente, ante la falta de capacidad representativa de Lillian, la hipoteca sobre el inmueble ganancial es nula y no exigible; (2) aun suponiendo que Lillian tenía facultad para hipotecar ese inmueble ganancial, ella se extralimitó en sus facultades al garantizar con el inmueble ganancial una obligación de la corporación de la cual era presidenta, a pesar de que dicha gestión no beneficiaría a don Nicholás ni fue autorizada expresamente por este; (3) en la alterna-tiva, la garantía hipotecaria se extinguió como consecuen-cia de una novación extintiva de la obligación principal ocurrida al reestructurar la deuda; (4) los peticionarios se-ñalaron que la única reclamación que Scotiabank tenía en su contra era por ellos ser dueños del inmueble dado en garantía. En consideración a lo anterior, y a que adujeron que la hipoteca sobre el inmueble ganancial es nula o que esta se había extinguido, los peticionarios solicitaron que se desestimara la demanda presentada en su contra.
Posteriormente, Scotiabank presentó su oposición a la moción de sentencia sumaria.(5) Alegó que la garantía hi-potecaria era válida debido a que el poder disponía clara-mente que don Nicholás le confirió a Lillian varias faculta-des sobre “todos sus bienes muebles o inmuebles”. Además, Scotiabank anejó una declaración jurada que disponía que *165los nuevos acuerdos no tuvieron el efecto de extinguir la garantía hipotecaria.
Luego de evaluar los argumentos de las partes, el Tribunal de Primera Instancia denegó la moción de sentencia sumaria.(6) En específico, concluyó lo siguiente: (1) que el inmueble hipotecado pertenecía a la Sociedad Legal de Bie-nes Gananciales compuesta por doña Irma y don Nicholás y ahora pertenece a los peticionarios; (2) que Lillian tenía poder suficiente para hipotecar el bien inmueble ganancial en cuestión, por lo que la hipoteca se constituyó válida-mente, y (3) que no procedía la disposición sumaria del pleito porque, según consignó, “existe controversia de he-cho en cuanto a la intención de las partes al momento del pacto de reestructuración”.(7)
En desacuerdo, los peticionarios acudieron al Tribunal de Apelaciones mediante una petición de certiorari.(8) Pos-teriormente, dicho foro expidió el recurso y confirmó la de-terminación del Tribunal de Primera Instancia por los mis-mos fundamentos esbozados en el dictamen recurrido.
Aún inconformes, el 17 de mayo de 2016 los peticiona-rios presentaron una petición de certiorari ante este Tribunal. En síntesis, reiteraron que la hipoteca sobre el inmueble ganancial era nula por la falta de capacidad de Lillian para representar a don Nicholás en dicho acto, y en la alternativa, señalaron que la hipoteca se extinguió como resultado de la restructuración de la deuda.
En consideración a lo alegado por los peticionarios, el 22 de septiembre de 2016 emitimos una orden a Scotiabank para que en el término de 20 días expusiera las razones por las que no procedía revocar la determinación del Tribunal de Apelaciones, en conformidad con lo resuelto en Beauchamp v. El Registrador de Aguadilla, 27 DPR 385 (1919), y en Ramírez v. Registrador, 34 DPR 103 (1925). El *16618 de octubre de 2016 Scotiabank presentó su Escrito de Mostración de Causa. En cuanto a las instrucciones espe-cíficas que le conferimos, Scotiabank mencionó que los ca-sos Beauchamp v. El Registrador de Aguadillo, supra, y Ramírez v. Registrador, supra, son distinguibles a la con-troversia que hoy atendemos porque aquí ambos cónyuges comparecieron a la escritura de hipoteca: don Nicholás (mediante el poder otorgado a Lillian) y doña Irma, quien firmó personalmente. Sin embargo, Scotiabank omitió mencionar las importantes diferencias entre un bien priva-tivo y uno ganancial, y no discutió el por qué el lenguaje del poder otorgado por don Nicholás en relación a “todos sus bienes muebles o inmuebles” es distinto al examinado en Beauchamp v. El Registrador de Aguadillo, supra, y en Ramírez v. Registrador, supra. En los casos mencionados interpretamos que un mandato sobre los “bienes de la se-ñora compareciente” y otro sobre los “bienes [...] que ten-gan los poderdantes” se refieren a los bienes privativos y no incluye los gananciales.
Como expondremos a continuación, del poder examinado se desprende que Lillian no estaba autorizada a representar a don Nicholás en el otorgamiento de una hipoteca sobre el bien inmueble ganancial. Por ello, ante el requisito de con-sentimiento escrito de ambos cónyuges para hipotecar los bienes inmuebles de la Sociedad Legal de Bienes Ganancia-les, resolvemos que la comparecencia de doña Irma al acto de hipoteca no tuvo el efecto de subsanar el defecto en la comparecencia de su esposo, don Nicholás. Consecuente-mente, resolvemos que la hipoteca que Lillian firmó en re-presentación de don Nicholás es nula.
HH
A. Los bienes gananciales y los bienes privativos
En nuestro ordenamiento jurídico, las personas que se unirán en matrimonio pueden escoger, mediante ca-*167pitulaciones matrimoniales, el régimen económico que re-girá durante su matrimonio.(9) En ausencia de capitulacio-nes matrimoniales que dispongan un régimen económico distinto, nuestro sistema legal decreta que la pareja con-traerá matrimonio bajo el régimen de Sociedad Legal de Bienes Gananciales.(10)
Es norma reconocida que la sociedad de ganancia-les es una entidad jurídica separada y distinta de los cón-yuges que la componen.(11) Asimismo, hemos interpretado que los bienes adquiridos durante un matrimonio, cuyo ré-gimen económico es el de la Sociedad Legal de Bienes Gananciales, pertenecen a la sociedad conyugal y no a sus miembros.(12) De manera que al disolverse el matrimonio y al liquidarse la Sociedad Legal de Bienes Gananciales es cuando cada cónyuge adquiere la mitad de las ganancias y beneficios.(13)
Para mantener una distinción en la titularidad se ha reconocido, como principio fundamental, que los bienes gananciales son bienes separados y distintos de aquellos bienes que pertenecen a cada cónyuge (bienes privativos).(14) Por tal razón, se han desarrollado normas y requisitos de administración y disposición distintos para cada uno. En lo concerniente, nuestro Código Civil establece una presun-ción rebatible de ganancialidad y dispone que el cónyuge que reclame su naturaleza privativa deberá derrotar tal presunción. (15)
*168Primeramente, un bien privativo es el que perte-nece exclusivamente a un cónyuge.(16) En ese contexto, el Art. 92 del Código Civil, 31 LPRA sec. 285, reconoce plena libertad sobre los bienes privativos al disponer que “[e]l marido y la mujer tendrán el derecho de administrar y disponer libremente de sus respectivas propiedades particulares”.
Por otro lado, un bien ganancial es aquel que pertenece a la Sociedad Legal de Bienes Gananciales. Por ejemplo, son gananciales los bienes adquiridos por título oneroso durante el matrimonio a costa del caudal común.(17) Una de las particularidades de los bienes ganan-ciales es que se requiere el consentimiento escrito de am-bos cónyuges para donarlos, enajenarlos u obligarlos a tí-tulo oneroso, salvo ciertas instancias. Sobre esto, el Art. 91 del Código Civil, 31 LPRA sec. 284, señala que
[l]os bienes inmuebles de la sociedad conyugal no podrán ser enajenados o gravados, bajo pena de nulidad, sino mediante el consentimiento escrito de ambos cónyuges. (Enfasis suplido).
Asimismo, el Art. 1313 del Código Civil, 31 LPRA sec. 3672, añade lo siguiente:
No obstante lo dispuesto en [el Art. 91] de este título, nin-guno de los dos podrá donar, enajenar, ni obligar a título one-roso, los bienes muebles e inmuebles de la sociedad de ganan-ciales, sin el consentimiento escrito del otro cónyuge, excepto las cosas destinadas al uso de la familia o personales de acuerdo con la posición social o económica de ambos cónyuges.
B. El mandato o poder para bienes gananciales
En nuestro ordenamiento jurídico no se puede con-tratar a nombre de otro sin estar autorizado por este o sin *169tener por la ley su representación legal.(18) Es preciso adver-tir que “[e\l contrato celebrado a nombre de otro por quien no tenga su autorización o representación legal será nulo, a no ser que lo ratifique la persona a cuyo nombre se otorgue antes de ser revocado por la otra parte contratante”. (Énfa-sis suplido). (19)
El “mandato” es un contrato por el cual se obliga una persona a prestar alguin servicio o a hacer al-guna cosa, por cuenta o encargo de otra.(20) Por la exten-sión de los asuntos comprendidos en el poder, este puede ser general o especial. El “general” comprende todos los negocios del mandante, mientras que el “especial” com-prende uno o varios negocios determinados.(21) Por las ope-raciones que el mandatario está facultado a realizar, el mandato puede concebirse en términos generales o en tér-minos específicos. Respecto a ello, el Art. 1604 del Código Civil, 31 LPRA sec. 4425, dispone que
[e]l mandato concebido en términos generales no comprende más que los actos de administración.
Para transigir, enajenar, hipotecar o ejecutar cualquier otro acto de riguroso dominio se necesita mandato expreso. (Enfasis suplido).
El “mandato expreso” es la manifestación clara, concreta y determinada del mandante para autorizar un acto de enajenación. (22) Es de vital importancia señalar que el mandato expreso “debe ser interpretado restrictivamente” con el propósito de que no haya “margen para proposicio-nes y reflexiones que puedan conducir a la extralimitación del apoderado y adulteración del mandato”. (Énfasis *170suplido)(23) De esta forma, “[e]n casos de disposición de in-muebles, el mandato debe ser lo suficientemente específico para que no haya lugar a dudas sobre el alcance de los actos permitidos”. (Enfasis suplido)(24) Ahora bien, “la es-pecificación requerida se refiere a la mención de los actos o negocios jurídicos permitidos y no a [los] requisitos en torno a la descripción de los bienes objeto del contrato o a la localización de éstos”. (Énfasis omitido)(25)
En lo concerniente, en Zarelli v. Registrador, 124 DPR 543, 555 (1989), discutimos la normativa antes citada y dispusimos que las disposiciones del Código Civil refe-rentes a los mandatos deben interpretarse en unión a las normas sobre bienes de la Sociedad Legal de Bienes Gananciales. De esta forma, concluimos que el mandato expreso para enajenar bienes inmuebles gananciales debe constar por escrito, en una escritura pública(26)
La controversia que ahora se nos presenta sobre la sufi-ciencia de un mandato para enajenar bienes inmuebles ga-nanciales ha sido objeto de examen en varios casos ante este Tribunal Supremo, prácticamente todos resueltos a inicios del siglo xx. En estos casos se ha decidido, mediante opinio-nes breves, que la facultad del mandatario cuando se le concede un mandato sobre “bienes del mandante” se limita a sus bienes privativos y no contempla los bienes de la Sociedad Legal de Bienes Gananciales a la que pertenece. Ello está fundamentado en que los bienes gananciales son distintos a los privativos y que a estos les aplican dis-tintas normas. Particularmente, en The Juncos Central Co. v. Reg. de Caguas, 29 DPR 89, 90 (1921), expresamos que
*171[d]e acuerdo con la jurisprudencia constante de este Tribunal Supremo un poder en que se faculta al apoderado para “comprar, vender, etc., cualquiera clase de bienes de la poder-dante,” no confiere facultad al mismo para vender aquellos bie-nes que pertenezcan a la sociedad de gananciales de la poder-dante con su esposo. (Enfasis suplido).
Asimismo, en el caso Vidal v. El Registrador de la Propiedad, 12 DPR 167 (1907), la Sra. Ana Valenciano (man-dante) autorizó a su madre, la Sra. Isabel Curbelo y Ma-chín (mandataria), a vender los bienes que le pertenecían o los que pudiera adquirir en lo sucesivo. Utilizando el man-dato, la mandataria compareció en representación de la mandante en la venta de un solar y unas casas de la socie-dad legal de gananciales. Al acto de la venta también com-pareció el esposo de la mandante, el Sr. Eduardo Puertas y Martínez. Posteriormente, las partes presentaron la escri-tura de compraventa en el Registro de la Propiedad; sin embargo, el Registrador se negó a inscribirla. Al revisar la denegatoria de inscripción, interpretamos que el poder otorgado por la mandante únicamente facultaba a la man-dataria a representarla en cuanto a sus bienes privativos, pues no incluía disposición alguna sobre los bienes de la Sociedad Legal de Bienes Gananciales. Consecuentemente, resolvimos que la compraventa del inmueble ganancial era nula por falta de consentimiento de la mandante y confir-mamos la denegatoria de inscripción.
En López Landrón v. El Registrador de la Propiedad, 15 DPR 722, 723 (1909), doña Ana María Gutiérrez Igaraví-dez (mandante) otorgó un poder en el que facultó a su es-poso, don Rafael López Landrón (mandatario), a “hipotecar cualesquiera bienes inmuebles de la otorgante”. (Enfasis suplido). Al examinar dicho poder, resolvimos que don Rafael no podía representar a su esposa en el acto de hipoteca del inmueble ganancial porque, según interpretamos, “los términos en que está redactado el poder limitan la facultad del mandatario [a] los bienes que pertenecen a la *172otorgante”.(27) Nuestra conclusión estuvo fundamentada en las diferencias entre los bienes privativos y los gananciales. Sobre esto, expusimos lo siguiente:
Es un principio fundamental de la ley civil [...] que sola-mente al disolverse el matrimonio es cuando la esposa ad-quiere la completa posesión de los bienes que le pertenecen y que han sido adquiridos durante el matrimonio; y que durante el matrimonio los bienes adquiridos constante el mismo [...] son los conocidos con el nombre de gananciales que pertenecen [a] la sociedad conyugal y n[o\ [á\ ninguno de sus miembros. Es también un principio fundamental [...] que para que un man-datario pueda legalmente hipotecar los bienes de su mandante debe recibir del mismo un poder expreso; y se dispone además [...] que el consentimiento de la esposa para gravar los bienes adquiridos durante el matrimonio debe también ser uno ex-preso y n[o] tácito. (Énfasis suplido).(28)
En G. Llinás & Co. v. El Registrador, 23 DPR 759 (1916), doña María de los Ángeles Mariani y Mariani con-firió a su esposo un poder que lo autorizaba, en lo perti-nente, para que “venda, arriende, permute, hipoteque y ceda cualesquiera fincas rústicas o urbanas, censos, servi-dumbres, créditos hipotecarios y otros derechos reales y personales que correspondan a la mandante y que ad-quiera en lo sucesivo”. (Énfasis suplido). Luego de estudiar el lenguaje del poder, concluimos que el esposo no estaba autorizado a hipotecar el inmueble ganancial en represen-tación de su esposa.
En Beauchamp v. El Registrador de Aguadilla, supra, Don Víctor P. Martínez, por sí y como apoderado de su es-posa, vendió varias fincas pertenecientes a la Sociedad Legal de Bienes Gananciales compuesta por ambos. En la se-gunda cláusula del poder, la esposa le confirió a don Víctor las siguientes facultades: “Para que compren, vendan, per-muten o hipotequen cualquiera clase de bienes de la señora compareciente, ya sean muebles, inmuebles, etc.”. (Énfasis *173suplido). Íd., pág. 386. Al revisar ese poder, este Tribunal determinó que don Víctor estaba facultado únicamente para vender los bienes inmuebles que pertenecían privati-vamente a su esposa, pero que no lo estaba para enajenar los de la sociedad conyugal en representación de su esposa.
Asimismo, en Nin v. El Registrador de San Germán, 27 DPR 412, 414 (1919), concluimos que un poder que confería facultades sobre “sus actuales bienes o a los que adquiera en lo sucesivo” no facultaba al mandatario a gravar los bienes de la Sociedad Legal de Bienes Gananciales a la que perte-necía la mandante. (Enfasis suplido). En The Juncos Central Co. v. El Reg. de Caguas, supra, interpretamos que un mandatario no tenía facultad para vender un inmueble ga-nancial en virtud del poder que disponía lo siguiente: “Para que venda absolutamente o con pacto de retracto, cuales-quiera fincas rústicas o urbanas que posea en la actualidad o adquiera en lo sucesivo”. (Énfasis suplido).
En Ramírez v. Registrador, supra, unos esposos otorga-ron un poder a un tercero que disponía lo siguiente: se con-fiere facultades al mandatario para que venda todos los bie-nes semovientes e inmuebles que tengan los poderdantes o puedan adquirir en lo sucesivo por cualquier título o concepto. Al examinarlo, resolvimos que dicho poder no con-firió facultad al mandatario para vender un inmueble de la sociedad conyugal a la que pertenecían los mandantes.
En contraste, en Loubriel v. El Registrador de San Juan, 26 DPR 728 (1918), interpretamos que la esposa otorgó po-der suficiente a su esposo para representarla en la enajena-ción de bienes inmuebles de la sociedad de gananciales. El poder otorgado por Encarnación Ortega Saborit a favor de su esposo Gonzalo Torres Sirera contenía la cláusula si-guiente:
Asimismo da autorización tan amplia y eficaz como en dere-cho se requiera a su referido esposo para que a nombre de ambos y teniendo desde ahora por prestado el consentimiento de la que dice, pueda en cualquier tiempo vender, enajenar, gravar e hipotecar y de cualquier otro modo obligar a título *174oneroso los bienes inmuebles de la sociedad de gananciales. (Énfasis suplido).(29)
En Torres Santana v. El Reg. de Caguas, 26 DPR 791, 792 (1918), también concluimos que el mandatario podía actuar en representación del mandante en cuanto a los bie-nes gananciales de la sociedad a la que pertenecía, en vir-tud de un poder que disponía lo siguiente:
Que confiere poder [...] a favor de su legítimo esposo, don Juan Ramírez Muñoz [...], para que, con relación a los bienes propios de la compareciente y a los gananciales de ambos, lo ejercite en estos términos:
[[Image here]]
Sexto. —Para que venda, libremente o con condiciones, las fincas rústicas y urbanas que pertenezcan actualmente a la que suscribe, así como las que adquiera en lo sucesivo, estipulando el precio que creyere más ventajoso. (Énfasis suplido).
Luego de examinar la doctrina aplicable, entendemos que el poder examinado en Torres Santana v. El Reg. de Caguas, supra, no cumplía con los requisitos del mandato expreso para la enajenación de bienes inmuebles gananciales. Según se desprende, aunque el poder mencio-naba los bienes gananciales, las facultades de disposición se confirieron expresamente sobre los bienes “que pertenezcan actualmente a la que suscribe”, entiéndase sobre sus bienes privativos y no sobre los gananciales.
Posteriormente, en Zarelli v. Registrador, supra, pág. 555, la controversia que se nos presentó fue si un poder general otorgado en Estados Unidos por un cónyuge a favor del otro constituyó el mandato expreso requerido en Puerto Rico para la enajenación de bienes inmuebles gananciales. Allí resolvimos que el mandato estudiado era general, por lo que este confería únicamente al mandatario facultades de administración y no de disposición. A pesar de que en Zarelli v. Registrador, supra, revisitamos la doctrina de mandato, en dicha ocasión no reiteramos la impor-*175tanda de distinguir entre los bienes ganandales y los pri-vativos por no ser necesario, pues el poder examinado era un mandato general en términos generales que no identi-ficaba algún bien ni confería facultades específicas de ena-jenación al mandatario.
Por otro lado, en esta ocasión analizamos un poder especial redactado en términos específicos sobre bie-nes privativos. Ante el desconocimiento por parte de los fo-ros recurridos de la doctrina aplicable, y en atención a que esta no ha sido visitada desde inicios del siglo pasado, nos vemos en la necesidad de unificar la jurisprudencia discutida. De esta forma, señalamos que para enajenar un bien inmueble de la Sociedad Legal de Bienes Gananciales se requiere el consentimiento escrito de ambos cónyuges. Si lo desean, ambos cónyuges, o uno de éstos, podrán otorgar un poder para que un mandatario actúe en su representa-ción sobre los bienes gananciales. El mandato para enajenar un bien inmueble ganancial debe constar por escrito en es-critura pública y debe ser “expreso”, lo que conlleva disponer en términos específicos que se autoriza al mandatario a rea-lizar algún acto de enajenación concretamente sobre el in-mueble ganancial. La especificidad en el mandato expreso es un requisito esencial para la enajenación de los bienes inmuebles gananciales y se fundamenta en los principios básicos de contratación en el régimen económico matrimonial de Sociedad Legal de Bienes Gananciales y en las des-tacadas diferencias entre los bienes privativos y los gananciales. En virtud de lo expuesto, resolvemos que la concesión de un poder en cuyo lenguaje el mandante auto-riza actos de enajenación sobre “todos sus bienes”, “los bie-nes que le pertenecen”, “los bienes de la otorgante”, “los bie-nes que correspondan a la mandante”, “los bienes de la compareciente”, “sus actuales bienes”, “los bienes que po-sea”, “todos los bienes que tengan los poderdantes” o algún lenguaje similar, se refiere a los bienes privativos del man-dante y no incluye autorización para enajenar los bienes *176inmuebles de la Sociedad Legal de Bienes Gananciales a la que pertenece.
I—I HH
¿Podía la Sra. Lillian Marie Connor Cerezo representar a don Nicholás en la firma del pagaré y la escritura de hipoteca sobre el inmueble perteneciente a la Sociedad Legal de Bienes Gananciales compuesta por don Nicholás y doña Irma? Respondemos en la negativa. Nos explicamos.
Primeramente, de los documentos anejados a la moción de sentencia sumaria surge: (1) que el bien inmueble dado en garantía hipotecaria a Scotiabank pertenecía a la Socie-dad Legal de Bienes Gananciales compuesta por don Ni-cholás y doña Irma, y ahora pertenece a doña Irma y a los herederos de don Nicholás (en conjunto, los peticionarios), y (2) que a la firma del pagaré y de la escritura de hipoteca comparecieron Lillian, en representación de don Nicholás, y doña Irma.
Como mencionamos, para enajenar un bien inmueble ganancial se requiere el consentimiento escrito de ambos cónyuges. Asimismo, hemos explicado que el mandato para enajenar un bien inmueble de la Sociedad Legal de Bienes Gananciales debe constar por escrito en escritura pública y debe ser “expreso”, lo que conlleva disponer en términos específicos que se autoriza al mandatario a realizar algún acto de enajenación concretamente sobre el inmueble ganancial.
En lo pertinente, la Escritura de Poder número ochenta y cuatro (84) otorgada por don Nicholás a Lillian disponía lo siguiente:
[...] poder general para qne en su nombre y representación, en relación a todos sus bienes muebles o inmuebles, y derechos reales o personales cuando fuere aplicable, realice las siguien-tes facultades: [...] hipotecar [...] los bienes o derechos antes indicados [y] dar garantías de cualquier clase mediante prenda, hipoteca, fianza o personales de conformidad con las *177facultades antes indicadas [...] (Énfasis suplido). Apéndice, págs. 98-99.
De los hechos materiales no controvertidos de la moción de sentencia sumaria y tomando como guía la jurispruden-cia citada que requiere interpretar el mandato expreso res-trictivamente, colegimos que, del lenguaje del poder exa-minado, don Nicholás le confirió expresamente a Lillian la facultad para representarlo en ciertos actos sobre “todos sus bienes muebles o inmuebles”, entiéndase sobre aque-llos que le pertenecían privativamente. No obstante, en dicho poder don Nicholás no le otorgó a Lillian la capacidad de representarlo en algún acto de enajenación sobre los bienes de la Sociedad Legal de Bienes Gananciales a la que pertenecía. Por consiguiente, Lillian no tenía un mandato expreso que le autorizara a realizar el negocio jurídico bajo análisis: la constitución de una hipoteca sobre el inmueble ganancial.
Como mencionamos, nuestro Código Civil dispone que “[e]l contrato celebrado a nombre de otro por quien no tenga su autorización o representación legal será nulo, a no ser que lo ratifique la persona a cuyo nombre se otorgue antes de ser revocado por la otra parte contratante”.(30) Ante la falta de capacidad representativa de Lillian, y con-siderando la ausencia de ratificación del negocio jurídico por parte de don Nicholás o sus herederos, resolvemos que la hipoteca que Lillian firmó en representación de don Ni-cholás sobre el inmueble ganancial es nula por falta del consentimiento de don Nicholás y, por lo tanto, no inscribi-ble en el Registro de la Propiedad. Aclaramos que la com-parecencia de doña Irma al acto de hipoteca no tuvo el efecto de subsanar el defecto en la comparecencia de su esposo don Nicholás pues, como mencionamos, para enaje-nar bienes de la Sociedad Legal de Bienes Gananciales se requiere el consentimiento escrito de ambos cónyuges.
*178Debido a que de los hechos materiales no controvertidos surge que Scotiabank no tiene alguna otra reclamación en contra de los peticionarios que no sea como dueños del in-mueble que se intentó dar en garantía hipotecaria, conclui-mos que no existía justificación para que se permitiera la continuación de los procedimientos en su contra. Erraron el Tribunal de Primera Instancia y el Tribunal de Apelacio-nes al no declarar "ha lugar” la sentencia sumaria presen-tada por los peticionarios. Consecuentemente, revocamos las sentencias dictadas por los foros recurridos y ordena-mos la desestimación sumaria de la demanda presentada en contra de los peticionarios.
IV
Por los fundamentos expuestos, se expide el recurso de “certiorari”, se revocan las sentencias dictadas por el Tribunal de Apelaciones y el Tribunal de Primera Instancia, y se ordena que se declare “ha lugar” la moción de sentencia sumaria y se desestime sumariamente la demanda en cuanto a los hermanos Nicholás, María, James, Robert, Irma y Cristina, de apellidos Connor Cerezo, y Doña Irma Judith Cerezo Muñoz. De esta forma, el Tribunal de Pri-mera Instancia podrá continuar los procedimientos en contra de los otros demandados.

Se dictará sentencia de conformidad.

La Jueza Presidenta Oronoz Rodríguez y la Juez Aso-ciada Señora Rodríguez Rodríguez no intervinieron. La Jueza Asociada Señora Pabón Charneco se inhibió.

 Poder General, Apéndice, págs. 98-100.


 Escritura de Constitución de Hipoteca, Apéndice, págs. 103-105.


 Demanda, Apéndice, págs. 53-60.


 Contestación a demanda, Apéndice, págs. 69-71; Moción de Sentencia Sumaria, Apéndice, págs. 72-173.


 Oposición de Scotiabank a Moción de Sentencia Sumaria, Apéndice, págs. 174-191.


 Resolución del Tribunal de Primera Instancia, Apéndice, págs. 194-206.


 Resolución del Tribunal de Primera Instancia, Apéndice, pág. 206.


 Resolución del Tribunal de Apelaciones, Apéndice, págs. 1-15.


 Art. 1267 del Código Civil, 31 LPRA sec. 3651.


 Íd.


 Int’l Charter Mortgage Corp. v. Registrador, 110 DPR 862, 863-864 (1981).


 Véanse: Art. 1322 del Código Civil, 31 LPRA sec. 3697; Art. 1295 del Código Civil, 31 LPRA sec. 3621; Pujol v. Gordon, 160 DPR 505, 511 (2003); Beauchamp v. El Registrador de Aguadilla, 27 DPR 385 (1919).


 Íd.


 Universal Funding Corp. v. Registrador, 133 DPR 549, 553 (1993).


 Véase Art. 1307 del Código Civil, 31 LPRA sec. 3647.


8) Son bienes privativos los dispuestos en el Art. 1299 del Código Civil, 31 LPRA see. 3631, y aquellos que son privativos por su naturaleza personalísima. Véase Díaz v. Alcalá, 140 DPR 959, 968-969 (1996).


 El Art. 1301 del Código Civil, 31 LPRA sec. 3641, enumera los bienes gananciales.


 Véase Art. 1211 del Código Civil, 31 LPRA sec. 3376.


 Íd.


 Véase Art. 1600 del Código Civil, 31 LPRA sec. 4421.


 Véase Art. 1603 del Código Civil, 31 LPRA sec. 4424.


 Zarelli v. Registrador, 124 DPR 543, 554 (1989).


 Íd.


 Íd.


 Gorbea Vallés v. Registrador, 133 DPR 308, 319 (1993).


 Véase Zarelli v. Registrador, supra, pág. 555. Sobre el requisito de escritura pública, el Art. 1232(5) (31 LPRA sec. 3453(5)), especifica que debe constar en docu-mento público: “(5) [...] el poder para administrar bienes, y cualquier otro que tenga por objeto un acto redactado o que deba redactarse en escritura pública, o haya de peijudicar a tercero”.


 López Landrón v. El Registrador de la Propiedad, 15 DPR 722, 724 (1909).


 íd„ pág. 723.


 Loubriel v. El Registrador de San Juan, 26 DPR 728, 729 (1918).


 Véase Art. 1211 del Código Civil, supra.